Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered June 24, 1998, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his guilt was established beyond a reasonable doubt. The testimony of two of the defendant’s accomplices was sufficiently corroborated by independent evidence tending to connect the defendant with the commission of the crimes of which he was convicted (see CPL 60.22 [1]; People v Lawrence, 298 AD2d 405 [2002], lv denied 2 NY3d 742 [2004]; People v Pierre, 298 AD2d 606 [2002]). Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Ritter, J.P., Townes, Mastro and Skelos, JJ., concur.